THE COURT.
The facts and issues presented in this proceeding together with such additional observations as appear in Caminetti v. Superior Court, S. F. 16476 (ante, p. 850 [108 Pac. (2d) 918]), this day filed, are substantially similar to those presented in Caminetti v. Superior Court, S. F. 16479 (ante, p. 838 [108 Pac. (2d) 911]), this day decided. For the reasons advanced in and upon the authority of the last cited case, let peremptory writs of prohibition and mandate issue respectively restraining the respondent Superior Court from taking any further steps or proceedings in the conservatorship proceeding pending therein, and directing it to transfer the same to the Superior Court in and for the County of Los Angeles.
Gibson, C. J., did not participate in the decision.
Rehearing denied.